     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 1 of 29 Page ID #:118



                                                                                     JS-6
1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11 FEDERAL TRADE COMMISSION,                )
                                            )   Case No. 2:20-cv-03641 VAP (GJSx)
12                                          )
13                  Plaintiff,              )   *CORRECTED
                                            )   STIPULATED ORDER FOR
14                     v.
                                            )   PERMANENT INJUNCTION
15 FASHION NOVA, INC., a                    )   AND MONETARY JUDGMENT
                                            )
16 corporation,                                 *Corrected to include the exhibits
                                            )
17                           Defendant.     )
18                                          )

19
20          Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its

21 Complaint for Permanent Injunction and Other Equitable Relief (“Complaint”), for
22 a permanent injunction and other equitable relief in this matter, pursuant to
23 Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC Act”), 15
24 U.S.C. §§ 53(b) and 57b. Defendant has waived service of the summons and the
25 Complaint. Plaintiff and Defendant stipulate to the entry of this Stipulated Order
26 for Permanent Injunction and Monetary Judgment (“Court Order”) to resolve all
27 matters in dispute in this action between them.
28       THEREFORE, IT IS ORDERED as follows:
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 2 of 29 Page ID #:119




1                                         FINDINGS
2           1.     This Court has jurisdiction over this matter.
3           2.     The Complaint charges that Defendant participated in deceptive and
4     unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45,
5     and of the Commission’s Trade Regulation Rule Concerning the Sale of Mail,
6     Internet or Telephone Order Merchandise (the “Rule”), 16 C.F.R. Part 435, by
7     failing to offer consumers, clearly and conspicuously and without prior demand, an
8     option to consent to a delay in shipment or to cancel an order and receive a prompt
9     refund when Defendant failed to ship properly completed orders for merchandise
10 within the timeframe required by the Rule, and failing to deem an order cancelled
11 and make a prompt refund as required by the Rule.
12          3.     Defendant neither admits nor denies any of the allegations in the
13 Complaint, except as specifically stated in this Court Order. Only for purposes of
14 this action, Defendant admits the facts necessary to establish jurisdiction.
15          4.     Defendant waives any claim that it may have under the Equal Access
16 to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through
17 the date of this Court Order, and agrees to bear its own costs and attorney fees.
18          5.     Defendant and the Commission waive all rights to appeal or otherwise
19 challenge or contest the validity of this Court Order.
20                                      DEFINITIONS
21          For the purpose of this Court Order, the following definitions apply:
22           A.    “Clearly and Conspicuously” means that a required disclosure (such
23 as an original Shipment date stated in a solicitation) is difficult to miss (i.e., easily
24 noticeable) and easily understandable by ordinary consumers, including in all of
25 the following ways:
26                 1.    In any communication that is solely visual or solely audible, the
27                 disclosure must be made through the same means through which the
28                 communication is presented. In any communication made through

                                                2
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 3 of 29 Page ID #:120




1                 both visual and audible means, such as a television advertisement, the
2                 disclosure must be presented simultaneously in both the visual and
3                 audible portions of the communication even if the representation
4                 requiring the disclosure is made in only one means.
5                 2.    A visual disclosure, by its size, contrast, location, the length of
6                 time it appears, and other characteristics, must stand out from any
7                 accompanying text or other visual elements so that it is easily noticed,
8                 read, and understood.
9                 3.    An audible disclosure, including by telephone or streaming
10                video, must be delivered in a volume, speed and cadence sufficient for
11                ordinary consumers to easily hear and understand it.
12                4.    In any communication using an interactive electronic medium,
13                such as the Internet or software, the disclosure must be unavoidable.
14                5.    The disclosure must use diction and syntax understandable to
15                ordinary consumers and must appear in each language in which the
16                representation that requires the disclosure appears.
17                6.    The disclosure must comply with these requirements in each
18                medium through which it is received, including all electronic devices
19                and face-to-face communications.
20                7.    The disclosure must not be contradicted or mitigated by, or
21                inconsistent with, anything else in the communication.
22                8.    When the representation or sales practice targets a specific
23                audience, such as children, the elderly, or the terminally ill, “ordinary
24                consumers” includes reasonable members of that group.
25          B.    “Defendant” means Fashion Nova, Inc., and its successors and
26 assigns.
27          C.    “Eligible Customer” means any consumer who placed an order for
28 merchandise with Defendant and who was provided a gift card instead of a full

                                               3
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 4 of 29 Page ID #:121




1     Refund because Defendant did not ship an item of ordered merchandise, including
2     where such item was out of stock or where Defendant shipped a materially
3     different item.
4           D.     “Eligible Gift Card Balance” means any unused gift card balance on
5     any gift card Defendant issued to an Eligible Customer instead of a full Refund
6     because Defendant did not ship an item of ordered merchandise, including where
7     such item was out of stock or where Defendant shipped a materially different item.
8           E.      “Mail, Internet or Telephone Order Sale” means any sale in which the
9     buyer has ordered merchandise from Defendant by mail, via the Internet, or by
10 Telephone, regardless of the method of payment or the method used to solicit the
11 order. Exceptions:
12                 1.    Subscriptions, such as magazine sales, ordered for serial
13                 delivery, after the initial Shipment is made in compliance with this
14                 Court Order;
15                 2.    Orders of seeds and growing plants;
16                 3.    Orders made on a collect-on-delivery (C.O.D.) basis; and
17                 4.    Transactions that the defendant can demonstrate are governed
18                 by the Commission’s Trade Regulation Rule entitled “Use of
19                 Prenotification Negative Option Plans,” 16 C.F.R. Part 425.
20          F.      “Prompt,” in the context of a Refund, means a Refund sent by any
21 means at least as fast and reliable as first class mail within 7 days of the date on
22 which the buyer’s right to refund vests under the provisions of this Court Order.
23 Provided, however, that where Defendant cannot provide a Refund by the same
24 method payment was tendered, Prompt Refund means a Refund sent in the form of
25 cash, check, or money order, by any means at least as fast and reliable as first class
26 mail, within 7 days of the date on which Defendant discovers Defendant cannot
27 provide a Refund by the same method as payment was tendered.
28

                                               4
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 5 of 29 Page ID #:122




1           G.     “Receipt of a Properly Completed Order” means, where the buyer
2     tenders full or partial payment in the proper amount in the form of cash, check or
3     money order; authorization from the buyer to charge an existing charge account; or
4     other payment methods, the time at which Defendant receives both said payment
5     and an order from the buyer containing all of the information needed by Defendant
6     to process and ship the order. Provided, however, that where Defendant receives
7     notice that a payment by means other than cash or credit as tendered by the buyer
8     has been dishonored or that the buyer does not qualify for a credit sale, Receipt of
9     a Properly Completed Order means the time at which: (1) Defendant receives
10 notice that a payment by means other than cash or credit in the proper amount
11 tendered by the buyer has been honored; (2) The buyer tenders cash in the proper
12 amount; or (3) Defendant receives notice that the buyer qualifies for a credit sale.
13          H.     “Refund” means:
14                 1.    Where the buyer tendered full payment for the unshipped
15                 merchandise in the form of cash, check, or money order, a return of
16                 the amount tendered in the form of cash, check, or money order sent
17                 to the buyer;
18                 2.    Where there is a credit sale:
19                       a)        And Defendant is a creditor, a copy of a credit
20                       memorandum or the like or an account statement sent to the
21                       buyer reflecting the removal or absence of any remaining
22                       charge incurred as a result of the sale from the buyer’s account;
23                       b)        And a third party is the creditor, an appropriate credit
24                       memorandum or the like sent to the third party creditor which
25                       will remove the charge from the buyer’s account and a copy of
26                       the credit memorandum or the like sent to the buyer that
27                       includes the date that Defendant sent the credit memorandum or
28                       the like to the third party creditor and the amount of the charge

                                                   5
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 6 of 29 Page ID #:123




1                        to be removed, or a statement from Defendant acknowledging
2                        the cancellation of the order and representing that it has not
3                        taken any action regarding the order which will result in a
4                        charge to the buyer’s account with the third party;
5                        c)     And the buyer tendered partial payment for the
6                        unshipped merchandise in the form of cash, check, or money
7                        order, a return of the amount tendered in the form of cash,
8                        check, or money order sent to the buyer.
9                 3.     Where the buyer tendered payment for the unshipped
10                merchandise by any means other than those enumerated in (1) or (2)
11                of this definition:
12                       a)     Instructions sent to the entity that transferred payment to
13                       Defendant instructing that entity to return to the buyer the
14                       amount tendered in the form tendered and a statement sent to
15                       the buyer setting forth the instructions sent to the entity,
16                       including the date of the instructions and the amount to be
17                       returned to the buyer;
18                       b)     A return of the amount tendered in the form of cash,
19                       check, or money order sent to the buyer; or
20                       c)     A statement from Defendant sent to the buyer
21                       acknowledging the cancellation of the order and representing
22                       that Defendant has not taken any action regarding the order
23                       which will access any of the buyer’s funds.
24          I.    “Shipment” means the act by which the merchandise is physically
25          placed in the possession of the carrier.
26          J.    “Telephone” refers to any direct or indirect use of the Telephone to
27 order merchandise, regardless of whether the Telephone is activated by, or the
28 language used is that of human beings, machines, or both.

                                                  6
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 7 of 29 Page ID #:124




1           K.     “Time of Solicitation” of an order means that time when Defendant
2     has: (1) Mailed or otherwise disseminated the solicitation to a prospective
3     purchaser; (2) Made arrangements for an advertisement containing the solicitation
4     to appear in a newspaper, magazine or the like or on radio or television which
5     cannot be changed or cancelled without incurring substantial expense; or (3) Made
6     arrangements for the printing of a catalog, brochure or the like which cannot be
7     changed without incurring substantial expense, in which the solicitation in question
8     forms an insubstantial part.
9                                            ORDER
10    I.    INJUNCTION CONCERNING MAIL, INTERNET, OR TELEPHONE
11                                 MERCHANDISE ORDERS
12          IT IS ORDERED that Defendant, Defendant’s officers, agents, employees,
13 and attorneys, and all other persons in active concert or participation with any of
14 them, who receive actual notice of this Court Order, whether acting directly or
15 indirectly, in connection with Mail, Internet, or Telephone Order Sales are
16 permanently restrained and enjoined from:
17          A.     the following:
18                        (with regard to the original Shipment date:)
19                 1.    Soliciting any order for the sale of merchandise unless, at the
20                 Time of Solicitation, Defendant has a reasonable basis to expect that it
21                 will be able to ship any ordered merchandise to the buyer by that
22                 original Shipment date, which is either:
23                       i)       Within that time Clearly and Conspicuously stated in any
24                       such solicitation; or
25                       ii)      If no time is Clearly and Conspicuously stated, within 1
26                       day after Receipt of a Properly Completed Order from the
27                       buyer.
28                        (with regard to any revised Shipment date:)

                                                 7
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 8 of 29 Page ID #:125




1                 2.      Providing any buyer with any revised shipping date, unless, at
2                 the time the representation is made, Defendant has a reasonable basis
3                 for making such representation.
4                 3.      Informing any buyer that it is unable to make any
5                 representation regarding the length of any delay unless:
6                         i)     Defendant has a reasonable basis for so informing the
7                         buyer; and
8                         ii)    Defendant informs the buyer of the reason or reasons for
9                         the delay.
10          B.    in relation to delays:
11                     (with regard to any first notice of inability to ship:)
12                1.      Where Defendant is unable to ship merchandise by the original
13                Shipment date, failing to offer to the buyer, Clearly and
14                Conspicuously and without prior demand, an option either to consent
15                to a delay in shipping or to cancel the buyer’s order and receive a
16                Prompt Refund. Said offer must be made within a reasonable time
17                after Defendant first becomes aware of an inability to ship within the
18                original Shipment date, but in no event later than the original
19                Shipment date.
20                        i)     Any offer to the buyer of such an option must fully
21                        inform the buyer regarding the buyer’s right to cancel the order
22                        and to obtain a Prompt Refund and provide a first definite
23                        revised shipping date, but where Defendant lacks a reasonable
24                        basis for providing such a first definite revised shipping date
25                        the notice must inform the buyer that Defendant is unable to
26                        make any representation regarding the length of the delay.
27                        ii)    Where Defendant has provided a first definite revised
28                        shipping date which is no more than 30 days later than the

                                                 8
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 9 of 29 Page ID #:126




1                       original Shipment date, the offer of said option must expressly
2                       inform the buyer that, unless Defendant receives, prior to
3                       Shipment and prior to the expiration of the first definite revised
4                       shipping date, a response from the buyer rejecting the delay and
5                       cancelling the order, the buyer will be deemed to have
6                       consented to a delayed Shipment on or before the first definite
7                       revised shipping date.
8                       iii)   Where Defendant has provided a first definite revised
9                       shipping date which is more than 30 days later than the original
10                      Shipment date or where Defendant is unable to provide a
11                      definite revised shipping date and therefore informs the buyer
12                      that Defendant is unable to make any representation regarding
13                      the definite length of the delay, the offer of said option must
14                      also expressly inform the buyer that the buyer’s order will
15                      automatically be deemed to have been cancelled unless:
16                             (A)   Defendant has shipped the merchandise within 30
17                             days of the original Shipment date, and has received no
18                             cancellation prior to Shipment; or
19                             (B)   Defendant has received from the buyer within 30
20                             days of said applicable time, a response specifically
21                             consenting to said shipping delay. Where Defendant
22                             informs the buyer that it is unable to make any
23                             representation regarding the length of the delay, the
24                             buyer must be expressly informed that, should the buyer
25                             consent to an indefinite delay, the buyer will have a
26                             continuing right to cancel the buyer’s order at any time
27                             after the original Shipment date and receive a Prompt
28

                                                 9
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 10 of 29 Page ID #:127




1                                 Refund by so notifying Defendant prior to actual
2                                 Shipment.
3                          iv)    Nothing in this Subsection shall prohibit Defendant who
4                          furnishes a definite revised shipping date pursuant to (B)(1)(i)
5                          of this Section, from requesting, simultaneously with or at the
6                          offer of an option pursuant to (B)(1) of this Section, the buyer’s
7                          express consent to a further unanticipated delay beyond the
8                          definite revised shipping date in the form of a response from the
9                          buyer specifically consenting to said further delay. Provided,
10                         however, that where Defendant solicits consent to an
11                         unanticipated indefinite delay the solicitation shall expressly
12                         inform the buyer that, should the buyer so consent to an
13                         indefinite delay, the buyer shall have a continuing right to
14                         cancel the buyer’s order at any time after the definite revised
15                         shipping date by so notifying Defendant prior to actual
16                         Shipment.
17                     (with regard to any further notice of inability to ship:)
18                2.       Where Defendant is unable to ship merchandise on or before
19                the first definite revised shipping date, failing to offer to the buyer,
20                Clearly and Conspicuously and without prior demand, a renewed
21                option either to consent to a further delay or to cancel the order and to
22                receive a Prompt Refund. Said offer must be made within a reasonable
23                time after Defendant becomes aware of the inability to ship before the
24                said definite revised shipping date, but in no event later than the
25                expiration of the definite revised shipping date.
26                         Provided, however, that where Defendant previously has
27                obtained the buyer’s express consent to an unanticipated delay until a
28                specific date beyond the definite revised shipping date, pursuant to

                                                  10
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 11 of 29 Page ID #:128




1                 (B)(1)(iv) of this Section or to a further delay until a specific date
2                 beyond the definite revised shipping date pursuant to (B)(2) of this
3                 Section, that date to which the buyer has expressly consented
4                 supersedes the definite revised shipping date for purposes of (B)(2) of
5                 this Section.
6                       i)        Any offer to the buyer of said renewed option must
7                       provide the buyer with a new definite revised shipping date, but
8                       where Defendant lacks a reasonable basis for providing a new
9                       definite revised shipping date, the notice must inform the buyer
10                      that Defendant is unable to make any representation regarding
11                      the length of the further delay.
12                      ii)       The offer of a renewed option must expressly inform the
13                      buyer that, unless Defendant receives, prior to the expiration of
14                      the old definite revised shipping date or any date superseding
15                      the old definite revised shipping date, notification from the
16                      buyer specifically consenting to the further delay, the buyer will
17                      be deemed to have rejected any further delay, and to have
18                      cancelled the order if Defendant is in fact unable to ship prior to
19                      the expiration of the old definite revised shipping date or any
20                      date superseding the old definite revised shipping date.
21                                Provided, however, that where Defendant offers the
22                      buyer the option to consent to an indefinite delay, the offer
23                      must expressly inform the buyer that, should the buyer so
24                      consent to an indefinite delay, the buyer has a continuing right
25                      to cancel the buyer’s order at any time and receive a Prompt
26                      Refund after the old definite revised shipping date or any date
27                      superseding the old definite revised shipping date.
28

                                                11
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 12 of 29 Page ID #:129




1                       iii)   Subsection (B)(2) does not apply to any situation where
2                       Defendant, pursuant to (B)(1)(iv) of this Section, has previously
3                       obtained consent from the buyer to an indefinite extension
4                       beyond the first revised shipping date.
5                 3.    Wherever a buyer has the right to exercise any option under this
6                 provision or to cancel an order by so notifying Defendant prior to
7                 Shipment, failing to furnish the buyer with a simple mechanism at the
8                 Defendant’s expense, to exercise such option or to notify the
9                 Defendant regarding cancellation.
10                4.    Nothing in this Section prevents Defendant where it is unable to
11                make Shipment within the original Shipment date or within a delay
12                period consented to by the buyer, from deciding to consider the order
13                cancelled and providing the buyer with notice of said decision within
14                a reasonable time after becoming aware of said inability to ship, and
15                with a Prompt Refund.
16           C.   (with regard to failure to cancel:)
17                failing to treat an order as cancelled and to make a Prompt Refund to
18           the buyer whenever:
19                1.    Defendant receives, prior to Shipment, notification from the
20                buyer cancelling the order pursuant to any option, renewed option or
21                continuing option under this Court Order;
22                2.    Defendant has, pursuant to (B)(1)(iii), provided the buyer with
23                a first definite revised shipping date which is more than 30 days later
24                than the original Shipment date or has notified the buyer that it is
25                unable to make any representation regarding the length of the delay
26                and Defendant:
27                      i)     Has not shipped the merchandise within 30 days of the
28                      original Shipment date, and

                                               12
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 13 of 29 Page ID #:130




1                        ii)    Has not received the buyer’s express consent to said
2                        shipping delay within said 30 days;
3                  3.     Defendant is unable to ship within the applicable time set forth
4                  in (B)(2) of this Section, and has not received, within the said
5                  applicable time, the buyer’s consent to the further delay;
6                  4.    Defendant has notified the buyer of an inability to make
7                  Shipment and has indicated the decision not to ship the merchandise;
8                  5.    Defendant fails to offer any option prescribed in this Section
9                  and has not shipped the merchandise within the original Shipment
10                 date; or
11                 6.    Defendant has provided the buyer with a first definite revised
12                 shipping date of 30 days or less than the original Shipment date, and
13                 Defendant has not shipped the merchandise or received the buyer’s
14                 consent to a further delay by the first definite revised shipping date.
15           D.    (with regard to compliance:)
16                 In any action brought by the FTC alleging a violation of this Court
17           Order, the failure of Defendant to have records or other documentary proof
18           establishing its use of systems and procedures which assure, in the ordinary
19           course of business, the Shipment of merchandise within any applicable time
20           set forth in this Section and compliance with any other requirement of this
21           Section will create a rebuttable presumption that Defendant failed to comply
22           with said requirement.
23       II. INJUNCTION TO PREVENT CERTAIN MERCHANDISE ORDER
24                                       PRACTICES
25           IT IS FURTHER ORDERED that Defendant, Defendant’s officers, agents,
26 employees, and attorneys and all other persons in active concert or participation
27 with any of them, who receive notice of this Court Order, whether acting directly
28

                                                13
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 14 of 29 Page ID #:131




1      or indirectly, in connection with Mail, Internet, or Telephone Order Sales, are
2      permanently restrained and enjoined from:
3            A.     Making any representation, expressly or by implication, that the
4      merchandise will be shipped faster than 30 days, without disclosing, Clearly and
5      Conspicuously, and before payment, the date by which the merchandise will be
6      shipped or received;
7            B.     Failing to provide, and to Clearly and Conspicuously disclose, a
8      simple mechanism for the buyer to cancel any merchandise not received by such
9      date disclosed. The mechanism must not be difficult, confusing, or time
10 consuming, and must be at least as simple as the mechanism the buyer used to
11 order the merchandise;
12           C.     Where Defendant must offer a Prompt Refund, offering anything
13 other than a Prompt Refund such as a gift card; and
14           D.     Misrepresenting or assisting others in misrepresenting, expressly or by
15 implication:
16                  1.    The date or speed by which the merchandise will be shipped or
17                  received;
18                  2.    The length of, or reason for, any shipping delay;
19                  3.    Any material aspect of any refund, return, or cancellation
20                  policy; or
21                  4.    Any other material fact.
22                               III.   MONETARY JUDGMENT
23 IT IS FURTHER ORDERED that:
24           A.     Judgment in the amount of Nine Million, Three Hundred Thousand
25 Dollars ($9,300,000) is entered in favor of the Commission against Defendant as
26 equitable monetary relief.
27           B.     Defendant is ordered to pay the Commission Seven Million, Forty
28 Thousand Dollars ($7,040,000), which, as Defendant stipulates, its undersigned

                                                14
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 15 of 29 Page ID #:132




1      counsel holds in escrow for no purpose other than payment to the Commission.
2      Such payment must be made within 7 days of entry of this Court Order by
3      electronic fund transfer in accordance with instructions previously provided by a
4      representative of the Commission.
5            C.    Defendant is ordered to pay the Commission, 7 months from the entry
6      date of this Court Order, the amount of Two Million, Two Hundred Sixty
7      Thousand Dollars ($2,260,000), less any amount of money that Defendant has
8      successfully reimbursed and transferred to Eligible Customers for Eligible Gift
9      Card Balances pursuant to Section V of this Court Order, plus any interest accrued
10 since the entry date of this Court Order on monies held in escrow pursuant this
11 Court Order. Defendant stipulates that it has placed in escrow with a third-party
12 escrow agent the amount of Two Million, Two Hundred Sixty Thousand Dollars
13 ($2,260,000) for no purpose other than securing redress of Eligible Gift Card
14 Balances to Eligible Customers in accordance with this Court Order, with payment
15 of the undistributed remainder, if any, to the Commission.
16           D.    The agreement governing the escrow fund must provide that: (1) the
17 escrow account is established for the purposes of securing redress for Eligible Gift
18 Card Balances to Eligible Customers and reimbursing Defendant for amounts that
19 it has reimbursed directly to Eligible Customers pursuant to this Court Order; (2)
20 Defendant may only withdraw funds from the escrow account equal to amounts it
21 has successfully reimbursed to Eligible Customers in accordance with Section V of
22 this Court Order; (3) the escrow account transfers all remaining funds (less any
23 amounts Defendant reimbursed to Eligible Customers in accordance with Section
24 V of this Court Order and for which Defendant has not already received
25 reimbursement from the escrow account), including any interest that has accrued in
26 the escrow account, to the Commission at the end of the redress period, which runs
27 for 7 months after the entry date of this Court Order; and (4) as many Eligible
28 Customers as practicable receive reimbursement.

                                               15
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 16 of 29 Page ID #:133




1            If an agreement governing an escrow account funded pursuant to this
2      Subsection ceases to comply with any of the criteria set forth in this Subsection
3      III.D, or such escrow account ceases to be administered in compliance with all of
4      the criteria stated above, Defendant must immediately pay the escrowed amount
5      directly to the Commission pursuant to Subsection III.C above.
6            E.     No other amounts will be credited, offset against, or reimbursed or
7      deducted from the amount to be reimbursed to Eligible Customers or to be paid to
8      the Commission pursuant to Subsection III.C above, including: (1) amounts paid
9      by Defendant for the administration or implementation of the redress program; (2)
10 amounts paid by Defendant on reimbursement checks negotiated more than a year
11 from the entry date of this Court Order; or (3) goods or services provided by
12 Defendant to Eligible Customers.
13           F.     All payments to the Commission must be made by electronic fund
14 transfer in accordance with instructions previously provided by a representative of
15 the Commission.
16                    IV.   ADDITIONAL MONETARY PROVISONS
17 IT IS FURTHER ORDERED that:
18           A.     Defendant relinquishes dominion and all legal and equitable right,
19 title, and interest in all assets transferred pursuant to this Court Order and may not
20 seek the return of any assets.
21           B.     The facts alleged in the Complaint will be taken as true, without
22 further proof, in any subsequent civil litigation by or on behalf of the Commission,
23 including in a proceeding to enforce its rights to any payment or monetary
24 judgment pursuant to this Court Order, such as a nondischargeability complaint in
25 any bankruptcy case.
26           C.     The facts alleged in the Complaint establish all elements necessary to
27 sustain an action by the Commission pursuant to Section 523(a)(2)(A) of the
28

                                                16
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 17 of 29 Page ID #:134




1      Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Court Order will have
2      collateral estoppel effect for such purposes.
3            D.     Defendant acknowledges that its Taxpayer Identification Number or
4      Employer Identification Number, which Defendant must submit to the
5      Commission, may be used for collecting and reporting on any delinquent amount
6      arising out of this Court Order, in accordance with 31 U.S.C. § 7701.
7            E.     All money paid to the Commission pursuant to this Court Order may
8      be deposited into a fund administered by the Commission or its designee to be used
9      for equitable relief, including consumer redress and any attendant expenses for the
10 administration of any redress fund. If a representative of the Commission decides
11 that direct redress to consumers is wholly or partially impracticable or money
12 remains after redress is completed, the Commission may apply any remaining
13 money for such other equitable relief (including consumer information remedies)
14 as it determines to be reasonably related to Defendant’s practices alleged in the
15 Complaint. Any money not used for such equitable relief is to be deposited to the
16 U.S. Treasury as disgorgement. Defendant has no right to challenge any actions the
17 Commission or its representatives may take pursuant to this Subsection.
18            V.     NOTICES AND REIMBURSEMENTS TO CUSTOMERS
19           IT IS FURTHER ORDERED that Defendant must notify and reimburse
20 Eligible Gift Card Balances to Eligible Customers as set forth below:
21           A.     Defendant must identify all Eligible Customers with an Eligible Gift
22 Card Balance as soon as possible.
23                  1.    Such Eligible Customers, and their contact information, must
24                  be identified to the extent such information is in Defendant’s
25                  possession, custody or control, such as from third parties, including
26                  Defendant’s payment processor(s) and information received from
27                  customers themselves.
28

                                                17
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 18 of 29 Page ID #:135




1                  2.     Such Eligible Customers include those identified at any time,
2                  including after the redress period, which runs for 7 months after the
3                  entry date of this Court Order.
4            B.    Defendant must notify and reimburse the full amount of any Eligible
5      Gift Card Balance to each Eligible Customer with an Eligible Gift Card Balance.
6      Defendant will not access the escrow fund to provide such reimbursements, but
7      may withdraw funds from the escrow fund equal to amounts it has successfully
8      reimbursed to Eligible Customers through reverse charges made to the Eligible
9      Customers’ financial accounts (e.g., bank accounts, credit cards, PayPal accounts,
10 etc.) and through checks sent to and negotiated by the Eligible Customers.
11 Defendant must notify and provide reimbursement to identified Eligible Customers
12 with an Eligible Gift Card Balance within 30 days after the entry date of this Court
13 Order, and any Eligible Customers with an Eligible Gift Card Balance identified
14 thereafter within 30 days of their identification, not to exceed 7 months after the
15 entry date of this Court Order.
16                 1.     Defendant may attempt to reimburse each Eligible Customer
17                 electronically, transmitting the full amount of any Eligible Gift Card
18                 Balance directly to the Eligible Customer’s last known valid financial
19                 account on file with Defendant, including by effectuating a reverse
20                 charge on the Eligible Customer’s credit card or other financial
21                 account.
22                 2.     For each electronic reimbursement, Defendant must cause a
23                 notice to be sent to that Eligible Customer’s last known email address
24                 at least 3 days before the reimbursement is transmitted. Such notices
25                 must be in the form shown in Attachment A, or in such form
26                 approved in writing by the Commission or its designee, and the
27                 subject line shall read “Important: Notice of Refund from Fashion
28                 Nova.” If the emailed notice is returned as undeliverable or is

                                               18
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 19 of 29 Page ID #:136




1                 otherwise not successfully delivered, Defendant must mail or cause
2                 the notice to be mailed to the Eligible Customer’s last known mailing
3                 address.
4                 3.    If the attempted electronic reimbursement is not successful
5                 within 10 days, Defendant must cancel the attempted electronic
6                 reimbursement and mail or cause to be mailed to the Eligible
7                 Customer a one-page notice and check for the full amount of the
8                 Eligible Gift Card Balance in accord with Subsections V.B.4 to 6
9                 below.
10                4.    If an Eligible Customer does not receive reimbursement
11                electronically, Defendant must reimburse the Eligible Customer for
12                the full amount of any Eligible Gift Card Balance by mailed check.
13                Notices for mailed checks must be in the form shown in Attachment
14                B, or in such form approved in writing by the Commission or its
15                designee. The envelope containing the notice and check must be in the
16                form shown in Attachment C.
17                5.    For any notices and checks sent by mail, such mailing must be
18                sent by first-class mail, postage prepaid, address correction service
19                requested with forwarding and return postage guaranteed. For any
20                mailings returned as undeliverable, Defendant must use standard
21                address search methodologies such as re-checking Defendant’s
22                records and the Postal Service’s National Change of Address database
23                and re-mail to the corrected address within 7 days.
24                6.    The face of each reimbursement check must Clearly and
25                Conspicuously state: “Please cash or deposit this check within 60 days
26                or it may no longer be good.” Defendant may void any checks that
27                have not been negotiated after 90 days from the date that the checks
28                were originally mailed.

                                              19
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 20 of 29 Page ID #:137




1                 7.     Defendant shall not void any Eligible Gift Card Balance unless
2                 and until the Eligible Customer has received an electronic
3                 reimbursement or negotiated a reimbursement check for the full
4                 amount of the Eligible Gift Card Balance.
5                 8.     The mailing or emailing of notices and checks must not include
6                 any information not specified in this Court Order, including any
7                 enclosures or any written statement, illustration, or deception that
8                 promotes the sale of a good or service or is designed to increase
9                 consumer interest in a brand, good, or service.
10           C.   Defendants’ notices must include a toll-free number and an email
11 address dedicated to responding to redress inquires. Defendants must respond
12 promptly and accurately to inquiries about redress, including: (1) whether a
13 consumer is an Eligible Customer or has an Eligible Gift Card Balances; (2) and if
14 so, the redress required by this Court Order and steps taken to redress that
15 customer. Defendants must not sell or attempt to sell any good or service through
16 the redress program, including in response to consumer inquiries relating to redress
17 eligibility.
18           D.   Defendant must report on their notification and redress program under
19 penalty of perjury:
20                1.     Defendant must submit a first report 60 days after the entry date
21                of this Court Order, summarizing its compliance as of that date.
22                Defendant also must submit, for a period of 7 months thereafter,
23                monthly reports summarizing its compliance as of that date and
24                reporting the following totals and corresponding dollar amounts: (1)
25                Eligible Customers and Eligible Gift Card Balances identified; (2)
26                reimbursements sent electronically (including through reverse charges
27                to credit cards and other financial accounts); (3) reimbursement
28                checks mailed and negotiated; (4) Eligible Customers who have not

                                              20
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 21 of 29 Page ID #:138




1                    been reimbursed for Eligible Gift Card Balances; and (5) for the final
2                    report, the amount paid to the Commission at the end of the redress
3                    period.
4                    2.      If a representative of the Commission requests any information
5                    regarding the redress program, including but not limited to underlying
6                    customer reimbursement data, Defendant must submit it within 10
7                    days of the request.
8            E.      The dollar amount in Subsection III.C of this Court Order shall
9      become immediately due and payable to the Commission if Defendant fails to
10 timely comply with the requirements of Section V of this Court Order.
11                             VI.    CUSTOMER INFORMATION
12           A.           IT IS FURTHER ORDERED that Defendant, Defendant’s officers,
13 agents, employees and attorneys and all other persons in active concert or
14 participation with any of them who receive notice of this Court Order, are
15 permanently restrained and enjoined from directly or indirectly failing to provide
16 sufficient customer information to enable the Commission to efficiently administer
17 consumer redress. If a representative of the Commission requests in writing any
18 information related to redress, Defendant must provide it, in the form prescribed by
19 the Commission, within 14 days.
20                          VII.     ORDER ACKNOWLEDGMENTS
21                IT IS FURTHER ORDERED that Defendant obtain acknowledgments of
22 receipt of this Court Order:
23           A.      Defendant, within 7 days of entry of this Court Order, must submit to
24 the Commission an acknowledgment of receipt of this Court Order sworn under
25 penalty of perjury.
26           B.      For 10 years after entry of this Court Order, Defendant must deliver a
27 copy of this Court Order to: (1) all principals, officers, directors, and LLC
28 managers and members; (2) all employees having managerial responsibilities for

                                                 21
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 22 of 29 Page ID #:139




1      conduct related to the subject matter of this Court Order and all agents and
2      representatives who participate in conduct related to the subject matter of this
3      Court Order; and (3) any business entity resulting from any change in structure as
4      set forth in the Section titled Compliance Reporting. Delivery must occur within 7
5      days of entry of this Court Order for current personnel. For all others, delivery
6      must occur before they assume their responsibilities.
7            C.     From each individual or entity to which Defendant delivered a copy of
8      this Court Order, Defendant must obtain, within 30 days, a signed and dated
9      acknowledgment of receipt of this Court Order.
10                          VIII.    COMPLIANCE REPORTING
11           IT IS FURTHER ORDERED that Defendant make timely submissions to
12 the Commission:
13           A.     One year after entry of this Court Order, Defendant must submit a
14 compliance report, sworn under penalty of perjury.
15                  1.    Defendant must: (a) identify the primary physical, postal, and
16                  email address and telephone number, as designated points of contact,
17                  which representatives of the Commission may use to communicate
18                  with Defendant; (b) identify all of Defendant’s businesses by all of
19                  their names, telephone numbers, and physical, postal, email, and
20                  Internet addresses; (c) describe the activities of each business,
21                  including the goods and services offered, the means of advertising,
22                  marketing, and sales, whether these businesses involve Mail, Internet
23                  or Telephone Order Sales; (d) describe in detail whether and how
24                  Defendant is in compliance with each Section of this Court Order; and
25                  (e) provide a copy of each Order Acknowledgment obtained pursuant
26                  to this Court Order, unless previously submitted to the Commission.
27
28

                                                 22
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 23 of 29 Page ID #:140




1            B.     For 10 years after entry of this Court Order, Defendant must submit a
2      compliance notice, sworn under penalty of perjury, within 14 days of any change
3      in the following:
4                   1.     Defendant must report any change in: (a) any designated point
5                   of contact; or (b) the structure of Defendant or any entity that
6                   Defendant has any ownership interest in or controls directly or
7                   indirectly that may affect compliance obligations arising under this
8                   Court Order, including: creation, merger, sale, or dissolution of the
9                   entity or any subsidiary, parent, or affiliate that engages in any acts or
10                  practices subject to this Court Order.
11           C.     Defendant must submit to the Commission notice of the filing of any
12 bankruptcy petition, insolvency proceeding, or similar proceeding by or against
13 Defendant within 14 days of its filing.
14           D.     Any submission to the Commission required by this Court Order to be
15 sworn under penalty of perjury must be true and accurate and comply with 28
16 U.S.C. § 1746, such as by concluding: “I declare under penalty of perjury under
17 the laws of the United States of America that the foregoing is true and correct.
18 Executed on: _____” and supplying the date, signatory’s full name, title (if
19 applicable), and signature.
20           E.     Unless otherwise directed by a Commission representative in writing,
21 all submissions to the Commission pursuant to this Court Order must be emailed to
22 DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
23 Associate Director for Enforcement, Bureau of Consumer Protection, Federal
24 Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
25 subject line must begin: FTC v. Fashion Nova, Inc., Matter No. 1823031.
26 ///
27 ///
28 ///

                                                 23
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 24 of 29 Page ID #:141




1                                  IX.    RECORDKEEPING
2              IT IS FURTHER ORDERED that Defendant must create certain records for
3      10 years after entry of this Court Order, and retain each such record for 5 years.
4      Specifically, Defendant must create and retain the following records:
5              A.   Accounting records showing the revenues from all goods or services
6      sold;
7              B.   Personnel records showing, for each person providing services,
8      whether as an employee or otherwise, that person’s: name; addresses; telephone
9      numbers; job title or position; dates of service; and (if applicable) the reason for
10 termination;
11             C.   Records of all consumer complaints and requests for Refunds or
12 reimbursement, whether received directly or indirectly, such as through a third
13 party, and any response;
14             D.   All records necessary to demonstrate full compliance with each
15 provision of this Court Order, including all submissions to the Commission; and
16             E.   A copy of each unique advertisement or other marketing material
17 making any representation concerning the shipping, refunds, or returns of
18 merchandise.
19                           X.    COMPLIANCE MONITORING
20             IT IS FURTHER ORDERED that, for the purpose of monitoring
21 Defendant’s compliance with this Court Order and any failure to transfer any
22 assets as required by this Court Order:
23             A.   Within 14 days of receipt of a written request from a representative of
24 the Commission, Defendant must: submit additional compliance reports or other
25 requested information, which must be sworn under penalty of perjury; appear for
26 depositions; and produce documents for inspection and copying. The Commission
27 is also authorized to obtain discovery, without further leave of court, using any of
28

                                                 24
    Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 25 of 29 Page ID #:142




1     the procedures prescribed by Federal Rules of Civil Procedure 29, 30 (including
2     telephonic depositions), 31, 33, 34, 36, 45, and 69.
3           B.     For matters concerning this Court Order, the Commission is
4     authorized to communicate directly with Defendant. Defendant must permit
5     representatives of the Commission to interview any employee or other person
6     affiliated with Defendant who has agreed to such an interview. The person
7     interviewed may have counsel present.
8           C.     The Commission may use all other lawful means, including posing,
9     through its representatives as consumers, suppliers, or other individuals or entities,
10 to Defendant or any individual or entity affiliated with Defendant, without the
11 necessity of identification or prior notice. Nothing in this Court Order limits the
12 Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20 of
13 the FTC Act, 15 U.S.C. §§ 49, 57b-1.
14 ///
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

                                                25
     Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 26 of 29 Page ID #:143




1                         XI.   RETENTION OF JURISDICTION
2            IT IS FURTHER ORDERED that this Court retains jurisdiction of this
3      matter for purposes of construction, modification, and enforcement of this Court
4      Order.
5
6      SO ORDERED, this 24th day of April, 2020.
7
8
9                                                   ______________________________
10                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               26
Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 27 of 29 Page ID #:144



  [Email Subject Line]

          Important: Notice of Refund from Fashion Nova

  [Email Body]

  You placed an order with Fashion Nova between [date] and [date] and didn’t receive an item you
  ordered because:

      •   it was out of stock;
      •   missing from your order; or
      •   you received a damaged, used or incorrect item.

  When that happened, we sent you a gift card. Instead, we should have refunded the money to the
  original method of payment you used. As a result, the Federal Trade Commission filed charges against
  Fashion Nova.

  To settle the lawsuit, we’re giving customers refunds of the unused balances on their gift cards.
  Within the next three days, you’ll see the money refunded to the original method of payment you
  used. If the electronic refund doesn’t go through, we’ll send you a refund check via first class mail.

  If you have questions about your refund, you can:

      •   email us at [to be determined@fashionnova.com]
      •   call [toll free number to be determined]

  You can also read more about our settlement with the Federal Trade Commission.




                                                      27                                  Attachment A
Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 28 of 29 Page ID #:145



  [Fashion Nova Letterhead]

  Date

  Customer Name
  Street Address
  City, ST ZIP Code


  Subject: Notice of Refund from Fashion Nova



  Dear [Customer Name]:

  You placed an order with Fashion Nova between [date] and [date] and didn’t receive an item you
  ordered because:

      •   it was out of stock;
      •   missing from your order; or
      •   you received a damaged, used or incorrect item.

  When that happened, we sent you a gift card. Instead, we should have refunded the money to the
  original method of payment you used. As a result, the Federal Trade Commission filed charges against
  Fashion Nova.

  To settle the lawsuit, we’re giving customers refunds of the unused balances on their gift cards. Your
  refund check is attached below. You must cash or deposit the check within 60 days.

  If you have questions about your refund, you can:

      •   email us at [to be determined@fashionnova.com]
      •   call [toll free number to be determined]

  You can also read more about our settlement with the Commission at [www.ftc.gov/to-be-determined].


  Sincerely,




  [Fashion Nova representative name]




                                                      28                                Attachment B
Case 2:20-cv-03641-VAP-GJS Document 8 Filed 04/24/20 Page 29 of 29 Page ID #:146




                                                                                                                                                       Attachment C
                                                                                   Fashion Nova
                                                                                   Street Address
                                                                                   City, ST ZIP Code
                                                                                   Important: Notice of Refund from Fashion Nova




                                                                                                                                                       29
                                                                                                                                   Recipient Name
                                                                                                                                    Street Address
                                                                                                                                   City, ST ZIP Code
